DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are directed towards a subcutaneously implanted device which includes a housing, clip attached to the housing, first prong, first defibrillation coil, first electrodes on the device, a drug pump and a second prong. The prior art fails to disclose or render obvious all of the limitations of the claimed invention in combination with a clip attached to the top of the housing configured to anchor the device to bone, muscle or tissue,  a first defibrillator coil on a distal end of the first prong, a drug pump fluidly attached to a lumen of the second prong and circuitry within the housing electrically communicating with the defibrillator coil to deliver electrical shocks to the heart and also in electrical communication with the drub pump. 
Chan US 2006/0041276 discloses a pacemaker which has two leads (see figure 4) one with a fluid lumen and one with a defibrillation coil.  However, Chan does not specifically disclose a clip attached to the device to attach to bone, muscle or tissue.  The Chan device is a typical cardiac medical device, the leads are inconsistent with the meaning of “prong” as provided by the applicant.  The prongs are considered to be special definitions.   The prongs are specifically configured to contact remote body parts (paragraph 0109), as further described in paragraph 0124 the prongs include strain relief and are flexible yet rigid enough to maintain contact with the remote location without be physically attached to that location. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792